A modification is asked of a statement in the opinion as to the legal effect of the negligence of the fellow servant who assisted plaintiff. The statement was made with reference to the issues of law and fact as presented by the appeal.
By the Act of Congress of June 5, 1920, c. 250, § 20; 41 St. 988, 1007, "any seaman who shall suffer personal injury in the course of his employment may, at his election, maintain an action for damages at law, with the right of trial by jury, and in such action all statutes of the United States modifying or extending the common law right or remedy in cases of personal injury to railway employees shall apply." Nowhere was that Act of Congress brought in at the trial or on the appeal, nor was the negligence of the fellow servant litigated or submitted, so that nothing in the opinion should be taken as foreclosing plaintiff upon that issue if hereafter presented. The scope and effect of the act mentioned were before the Supreme Court of the United States in International Stevedoring Co. v. Haverty, 272 U.S. — ,47 Sup. Ct. 19, 71 L. ed. 22.
With this qualification of our former opinion the petition for modification or rehearing is denied. *Page 497